             Case 3:18-cr-00165-JCH Document 288 Filed 01/21/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA
                                                      CRIMINAL CASE NO.
        V.                                            18-CR-165

CARLOS DELGADO,
    Defendant.

                                      VERDICT FORM

I.      CONSPIRACY (COUNT ONE)

     1. As to the charge in Count One of conspiracy to distribute and to possess with
        intent to distribute cocaine, we the jury unanimously find the defendant CARLOS
        DELGADO:

                      Not Guilty _ __ _ __                Guilty-·✓---
                                                                  -"
        If you answered "Not Guilty" to Question 1, you should skip to Question 3.
        If you answered "Guilty" to Question 1, please proceed to Question 2.


     2. As to CARLOS DELGADO, we the Jury unanimously find the following quantity
        of cocaine reasonably foreseeable to CARLOS DELGADO in the conspiracy
        charged in Count One:

                (a)    5 kilograms or more
                (b)    less than 5 kilograms but
                       more than 500 grams
                (c)    less than 500 grams

       Proceed to Question 3.




                                             1
               Case 3:18-cr-00165-JCH Document 288 Filed 01/21/20 Page 2 of 3



II.           POSSESSION WITH INTENT TO DISTRIBUTE (COUNT TWO)

       3. As to the charge in Count Two of possession with intent to distribute heroin, we
          the jury unanimously find the defendant CARLOS DELGADO: /

                       Not Guilty__ __ _ _                    Guilty _ \
                                                                       ~ /- - -

             If you answered "Not Guilty" to Question 3, you should skip to Question 5.
             If you answered "Guilty" to Question 3, please proceed to Question 4.


      4. As to CARLOS DELGADO, we the Jury unanimously find that the following
         quantity of heroin was possessed by him with intent to distribute, in Count Two:

                          (a)   1 kilogram or more                       ✓
                          (b)   less than 1 kilogram but
                                more than 100 grams
                          (c)   less than 100 grams

             Please proceed to Question 5.



      Ill.      POSSESSION OF A FIREARM IN FURTHERANCE OF A DRUG
                TRAFFICKING CRIME (COUNT FOUR)

      5. As to the charge in Count Four of possession of a firearm in furtherance of a drug
         trafficking crime, we the jury unanimously find the defendant CARLOS
         DELGADO:

                       Not   Guilty --✓'----                 Guilty _ __ _ _

             If you answered "Not Guilty" to Question 5, please proceed to Question 6.

             If you answered "Guilty" to Question 5, you should skip Questions 6 and 7
             and have your foreperson sign and date the Verdict Form.




                                               2
           Case 3:18-cr-00165-JCH Document 288 Filed 01/21/20 Page 3 of 3



    IV.      SPECIAL INTERROGATORIES

   6. Did the defendant, CARLOS DELGADO, on or about July 9, 2018, knowingly
      possess a Smith & Wesson .380 caliber pistol, bearing serial~mber KBU6576?

                      No___ _ _ _                             Yes _ _
                                                                    \_/_ __

          Please proceed to Question 7.


   7. Did the defendant, CARLOS DELGADO, on or about July 9, 2018, knowi ngly
      possess~ Smith & Wesson .38 caliber revolver, bearing seria umber 1 K6113?

                      No _ __ _ _ _                          · Yes _        ....l,L_ __                           _




You have now completed the Verdict Form. Please have your foreperson _sign
and date below.


                                                /S/
                                                I
                                                FOREPER
                                                       ,..        s6°N 'I   <   I   )   I

                                                                                            ..
                                                                                                 ,   I   .   »<




                                                    :::Sf
Dated at New Haven, Connecticut on this       2. \           day of January 2020.




                                          3
